Citation Nr: 1627983	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-28 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left foot disability, claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a right foot disability, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1966. 

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   In that decision, the RO denied entitlement to service connection for osteomyelitis and venous stasis of the left foot with second toe amputation and right foot Charcot arthropathy with venous stasis.

The Veteran testified before a Decision Review Officer (DRO) and a Veterans Law Judge (VLJ) at April 2010 and August 2011 hearings, respectively.  Transcripts of the hearings have been associated with the file.

In June 2012, the Board sent the Veteran a letter informing him that the VLJ who conducted the August 2011 Board hearing was no longer employed at the Board, asked him to indicate whether he wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in an assumption that another hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative.  The Veteran failed to respond to the June 2012 letter.  Therefore, it is assumed that he does not want another hearing and the Board will consider his appeal.

In September 2012 and March 2014, the Board remanded these matters for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

In its March 2014 remand, the Board explained that the Veteran had reported that his VA physician had indicated that the claimed bilateral foot disability is a radiogenic disease.  In light of this fact, the Board determined that the provisions of 38 C.F.R. § 3.311 (2015) are applicable in this case because the Veteran has cited competent medical evidence that his claimed foot disabilities are a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4) (2015).  Hence, the Board directed the AOJ to undertake all development required under 38 C.F.R. § 3.311, to include obtaining all available records pertaining to the Veteran's possible exposure to ionizing radiation in service and forwarding such records to the Under Secretary for Health for preparation of a dose estimate.

At the time of the March 2014 remand, the AOJ was adjudicating a separate claim of service connection for prostate cancer, claimed as due to exposure to ionizing radiation.  As part of its adjudication of the prostate cancer claim, the AOJ attempted to obtain all records pertaining to the Veteran's possible exposure to ionizing radiation.  Specifically, the AOJ contacted the National Personnel Records Center (NPRC) and the Surgeon General of the Air Force and requested all records pertaining to the Veteran's radiation exposure in service.  The AOJ received a response from the NPRC and the Air Force, but did not subsequently submit any information to the Under Secretary for Health for preparation of a dose estimate, as directed by the Board in its March 2014 remand.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  It does not appear that the AOJ forwarded any information to the Under Secretary for Health for preparation of a dose estimate.  The Board is therefore compelled to again remand the issues on appeal for compliance with the instructions in its March 2014 remand.  If the Board is in error, the AOJ should indicate in a memorandum to the file the evidence reflecting that the AOJ forwarded the information to the Under Secretary for Health as directed.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported in a December 2008 statement (VA Form 21-4138) that the Social Security Administration (SSA) had "information also dated back to 1979 to 1987 when disability was granted."  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records associated with the Veteran's claim for SSA benefits have not been obtained and may be relevant to the issues on appeal.  Hence, a remand is also necessary to attempt to obtain any available SSA disability records.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include: 

(a)  all records from the VA Tennessee Valley Healthcare System dated from February 2013 through the present; and

(b)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability benefits, including any medical records relied upon to make the decision(s).

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

3.  An independent radiation dose estimate should be obtained from the Under Secretary for Health. If the Board is in error that the dose estimate has not yet been obtained, the AOJ should indicate in a memorandum to the file the evidence reflecting that the AOJ forwarded the information to the Under Secretary for Health and obtained a dose estimate as directed. If, and only if, it is determined that the Veteran was exposed to ionizing radiation, refer this matter to the Under Secretary for Benefits for further consideration in accordance with paragraphs (b)-(e) of 38 C.F.R. § 3.311.  The Under Secretary for Benefits must determine, in writing, and based on sound scientific and medical evidence, whether it is at least as likely or not, or that there is no reasonable possibility, that the Veteran's current right and left foot disabilities resulted from radiation exposure in service, taking into consideration the factors listed under 38 C.F.R. § 3.311(e).  If required, the Under Secretary for Benefits should consider whether an opinion from an outside consultant is necessary to address this claim, per 38 C.F.R. § 3.311(d).

4.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

